Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melvin C. Dodson seeks to appeal the district court’s order denying a Fed. R.Civ.P. 60(b) motion for reconsideration of its prior order adopting the magistrate judge’s recommendation and dismissing a 42 U.S.C. § 1983 (2006) civil rights action. However, because Dodson was not a party to or an intervenor in the § 1983 action,* he lacks standing to challenge this order on appeal. See Davis v. Scott, 176 F.3d 805, 807-08 (4th Cir.1999). Accordingly, we dismiss this appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Dodson’s motion to join the lawsuit was denied as moot on March 11, 2010.